139 F.3d 903
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Walter Antonio CASTRO-MATUS;  Zoila Margarita Castro, Petitioners,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 94-70577.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Jan. 12, 1996.Decided Feb. 4, 1998.Resubmitted Jan. 27, 1998.

Petition to Review a Decision of the Immigration and Naturalization Service
Before:  LAY**, GOODWIN, and PREGERSON, Circuit Judges.


1
ORDER*


2
The respondent's motion to vacate and remand is GRANTED.  The order of the Board of Immigration Appeals dated July 27, 1994, is VACATED and the case is REMANDED to the Board.



**
 Honorable Donald P. Lay, Senior United States Circuit Judge for the Eighth Circuit Court of Appeals, sitting by designation


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  Rule 36-3